Citation Nr: 0836229	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-06 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to death pension benefits.

3.  Legal entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946 in the Philippine Guerilla and Combination Service.  The 
veteran died in September 2001, and the appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and August 2006 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the benefit sought 
on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The veteran's chronic lung disease, severe pneumonia, 
pulmonary mass, and diabetes mellitus were not attributable 
to his period of active service.  

4.  The veteran's death was neither caused, nor hastened, by 
a disability incurred as a result of his service in the 
Philippine Scouts or the Regular Philippine Army.  

5.  At the time of his death, the veteran did not have a 
claim pending with VA.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2007).

3.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In letters dated in December 2004 and September 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims for benefits, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in September 2008.  Although there was 
no subsequent adjudication following the September 2008 
notice, the Board finds that the appellant is not prejudiced 
as her claims are being denied.  As such, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notices given prior to the appealed AOJ 
decision were adequate.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  The appellant was 
scheduled for Travel Board hearings in July 2007 and July 
2008, and she did not appear at those hearings.  Regarding 
the most recently scheduled hearing, the appellant did not 
file a request to have the hearing rescheduled with evidence 
of good cause for failure to appear.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Service connection 

The veteran contends that her husband's lung-related 
disabilities and diabetes mellitus had their onset in service 
and contributed to his death.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Diabetes mellitus is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 C.F.R. § 3.307.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

The veteran's service medical records (SMRs) reflect no in-
service treatment for any lung condition or diabetes 
mellitus.  In a September 1945 and a February 1946 affidavit, 
the veteran reported no wounds or illness incurred during 
service.  In the February 1946 report of physical 
examination, the veteran was noted to have normal lungs and a 
normal endocrine system.  The chest x-ray was negative.  
There were no disabilities noted upon his discharge.  

The only post-service medical treatment records associated 
with the claims file were those regarding his final 
hospitalization in September 2001.  These records did not 
include any opinion linking his disabilities to service.  The 
September 2001 death certificate lists the cause of death as 
severe pneumonia, chronic lung disease, pulmonary mass and 
diabetes mellitus. 

Given the evidence as outlined above, the Board finds that 
the veteran did not incur any lung condition, diabetes 
mellitus, or any other disability determined to be the cause 
of his death, during his period of recognized service.  There 
is no evidence of record reflecting that the veteran's 
diabetes mellitus had its onset within a year of service 
separation.  Thus, his diabetes mellitus was not 
presumptively related to the veteran's service.  Further, 
there is no evidence of record linking the veteran's above-
listed conditions to service.  Consequently, service 
connection for the cause of the veteran's death must be 
denied.

Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

The veteran had Recognized Guerilla and Regular Philippine 
Army service.  In March 2005, April 2005, and May 2005, the 
National Personnel Records Center (NPRC) certified that the 
recognized period of service was from November 1943 to March 
1946, and there was no service with USAFFE noted.  There is 
no evidence to contradict the findings of the NPRC, nor has 
the appellant contended otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this veteran.  
Therefore, the Board must find that the veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  

Accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

At the time of the veteran's death in September 2001, he did 
not have a claim pending with VA, nor has the appellant 
contended otherwise.  Absent evidence of a claim pending at 
the time of the veteran's death, the appellant is not 
entitled to accrued benefits.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


